Citation Nr: 1402190	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to cervical spine disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1984 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, among other things, denied service connection for a low back disability but awarded service connection for a cervical spine disorder and assigned a 10 percent evaluation for that disability, effective August 1, 2007.  

The Veteran testified at a Board hearing before a Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.  During the pendency of this claim, that Veterans Law Judge subsequently left the Board's employ.  In a July 2012 letter, the Veteran was informed of this fact and of his right to a hearing before another Veterans Law Judge.  No response with regards to that letter has been received, and as noted in the letter, the Board will construe the Veteran's non-response as a negative reply.

This case was before the Board in September 2011, at which time it was remanded for further development.  

(The issue of service connection for a low back disability is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

Throughout the appeal period, the Veteran's cervical spine is shown to have flexion that exceeds 40 degrees, a combined range of motion that exceeds 170 degrees, and does not demonstrate any muscle spasm, guarding, or abnormal spinal contour; additionally, there is no evidence that the Veteran has been prescribed bedrest by a physician and therefore there is no evidence of incapacitating episodes throughout the appeal period.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5241, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for his cervical spine disability arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at his May 2011 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that his cervical spine claim was the subject of a September 2011 remand.  In that remand, the Board instructed that the Veteran be afforded a VA examination to determine the current nature and severity of his cervical spine disability; such was performed in October 2011, and it provided information necessary to rate the disability.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

The Veteran is currently rated at 10 percent for his cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5235-5241.  A cervical spine disability may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if disc syndrome is demonstrated.  

As way of background, the Veteran was involved in a parachute accident during military service in 1998, at which time he fractured his neck; he had a spinal fusion of his cervical spine during military service.  He finished his military service and was discharged in July 2007; the Veteran's 10 percent evaluation was assigned as of August 1, 2007.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

With regards to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, Diagnostic Code 5241, General Rating Formula for Diseases and Injuries of the Spine (2013).

A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See Id.

A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less, or when there is favorable ankylosis of the entire cervical spine.  See Id.  A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine and a rating in excess of 40 percent is not available unless ankylosis of the entire spine is present.  See Id.

Turning to the evidence of record, the Veteran underwent a VA examination in August 2007, 10 days after his discharge from service.  At that time, the Veteran reported having constant 5 out of 10 pain in the C5 area, without radiation, radiculopathy, or neuropathy.  He did not use any assistive devices or medications.  He reported flare-ups that resulted in 9 out of 10 pain in the C5 area, again without radiation.  His flare-ups occurred 5-6 times a month after doing physical labor; they lasted 6-8 hours and were relieved by lying down and taking 800 milligrams (mg) of Motrin.  He reported 12-15 incapacitating episodes a year, lasting a day and no days lost from work in the past 12 months.  The functional impact of his cervical spine disability on his occupation was decreased concentration due to pain and being unable to continue vigorous physical activity; it also affected his ability to do yard work and daily exercise.  

On examination, the Veteran had 45 degrees of cervical flexion, 45 degrees of cervical extension, 30 degrees of right and left lateral flexion, and 80 degrees of right and left rotation.  The examiner stated that there was no additional reduced range of motion or joint function following repetition due to pain, fatigue, incoordination, weakness or lack of endurance.  The Veteran had normal sensation to monofilament and sharp/dull discrimination in the arms and hands bilaterally.  The Veteran was also shown to have normal gait, stance and coordination, as well as normal deep tendon, reflexes, pain, touch, temperature, vibration, and position, motor and sensory status of the peripheral nerves.  A November 2006 cervical spine CT scan was noted in the examination report; that scan showed stable anterior cervical fusion hardware, status post C5 corpectomy with near complete bony fusion and without central canal stenosis or neuroforaminal narrowing.  The examiner noted that the Veteran's work was affected by decreased concentration due to pain and being unable to continue vigorous physical activities; he was also affected in his activities of daily living in his ability to do yard work and exercise.  

The Board has also reviewed the Veteran's VA treatment records.  In those treatment records, the Veteran is shown to complain of chronic neck pain; he is shown to have limited neck flexion and extension, though no degrees of range of motion are recorded.  Likewise, the Veteran's lateral right and left flexion is shown to be limited, but no range of motion is recorded in those treatment records; the Veteran's head rotation is shown to be limited to 45 degrees bilaterally.  Those records additionally demonstrate a November 2008 cervical spine x-ray, which "reveals anterior fusion between the C4 and C6 with total obliteration of the adjacent disc spaces.  Neural foramen were widely patent.  Bony mineralization was normal.  The remainder of the examination was unremarkable."

In his September 2008 notice of disagreement, the Veteran stated that the range of motion in his neck was never measured in his August 2007 examination.  He also indicated that he had reduced range of motion due to pain, even though such was not noted in the examination.  

At his May 2011 hearing, the Veteran testified that his neck was a constant problem that affected the quality of his life.  He stated that he has neck aches, dull aching pain deep in the neck and bones.  The Veteran reported that he could not do anything physical because of his neck, and that he had to stop what he was doing a couple of times a month due to his neck.  He indicated that he has to lie down when this occurs, though he denied ever being prescribed bedrest or being bedridden.  The Veteran indicated that he periodically gets cracking, popping, and tightening of his neck.  He further stated that he works on a computer all day in an office and it was occasionally difficulty to concentrate due to his neck pain.  He denied radiculopathy to his arms or hands.  At the hearing, the Veteran indicated that he could turn his head to 2 o'clock before he was limited by pain bilaterally and it was estimated by participants at the hearing that the Veteran's ability to look up and down was 45 degrees in either direction.  The Veteran specifically noted that he had painful motion during the hearing.  The Veteran denied muscle spasms of the neck during his hearing.  

As a result of that testimony, the Board determined that another VA examination was warranted.  The Veteran underwent a VA examination in October 2011.  At that time, the Veteran reported that he has flare-ups that are bad enough to stay in bed; he misses work on those days and he stated that he missed 2-3 days of work at his desk job a month due to flare-ups of his neck disability.  He also reported having a stiff neck and headaches without radiculopathy.  He reported no periods in the last year where he was prescribed bedrest by a physician, or that a physician told him to stay in bed.  

On examination, the Veteran's neck was shown to have 45 degrees of flexion with pain beginning at 45 degrees; 45 degrees of extension without any objective evidence of painful motion; 25 degrees of right and left lateral flexion with painful motion beginning at 25 degrees; 55 degrees of right lateral rotation with pain beginning at 55 degrees; and, 45 degrees of left lateral rotation with pain beginning at 45 degrees.  The examiner noted that after repetitive testing, the Veteran's range of motion results were the same as described above.  The examiner determined that there was no additional limitation of motion following repetitive testing; nor was there any functional loss, impairment or additional limitation of motion after repetitive testing due to any other Deluca factors.  The Veteran was not shown to have any localized tenderness or pain to palpitation of the cervical spine on examination.  The examiner noted that the Veteran "voluntarily stops his range of motion testing of the cervical spine at the point of induction of pain, explain that any further motion would be painful and he's not willing to go there."  The Veteran did not have muscle spasming or guarding of his neck on examination, nor did such cause him to have abnormal gait or spinal contour; in fact, neither abnormal gait nor abnormal spinal contour was noted on examination.  His upper extremity muscle strength and sensory examinations were normal; he did not have any muscle atrophy.  The examiner stated that the Veteran did not have any radiculopathy, paresthesia and/or dysesthesia, or numbness in either of his upper extremities; nor did he have any other neurological abnormalities such as bladder or bowel issues, related to his cervical spine disability.  The examiner stated that the Veteran did not have intervertebral disc syndrome of the cervical spine and indicated that he did not have any incapacitating episodes within the last 12 months.  The Veteran stated that his cervical spine disability "impact[ed] his whole life, bad headaches, neck aches and neck pain."  He avoided narcotics because he disliked the "drugged up haze," though he did take over-the-counter Aleve, which helped a little.  He did not wear a brace, nor use any other assistive device as a result of his cervical spine disability, though the Veteran did report occasionally using hot water bottle treatments at night.  The examiner noted an October 2011 cervical spine x-ray that showed a stable surgical fusion of the cervical spine without any acute abnormalities; such was noted as being a minor abnormality.  As to the functional impact of the Veteran's cervical spine, the examiner reiterated the Veteran's report from above, noting that he misses 2-3 days of work a month, and that he also has to leave early 2-3 times a month.  He noted that the Veteran would be more helpful to his employer if his neck was not involved.

Based on the foregoing evidence, the Board finds that an evaluation in excess of 10 percent is not warranted.  

In order to get a higher evaluation, the Veteran's cervical spine must demonstrate either:  (a) incapacitating episodes of at least 2 weeks but less than 4 weeks in duration during a 12-month period; (b) flexion greater than 30 but not greater than 40 degrees; (c) combined range of motion greater than 120 degrees but not greater than 170 degrees; or, (d) muscle spasming or guarding which results in abnormal gait or spinal contour.  

Throughout the appeal period, the Board notes that the Veteran has never been told by a physician that he should stay in bed, nor is there any evidence that he has been prescribed bedrest.  Thus, while the Veteran reported staying in bed 2-3 times a month due to his neck symptoms, the Board finds that such bedrest was not required by an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In fact, there has been no showing that the Veteran even has disc syndrome.  Therefore, the Board must find that there is no evidence of any incapacitating episodes throughout the appeal period.  Consequently, the Board's finding is confirmed by the Veteran's own statements as well as the October 2011 examiner's findings.  

Next, the Veteran's cervical spine has not been shown to have any muscle spasm or guarding; in fact, the Veteran specifically denied any muscle spasm or guarding at his examinations and during his May 2011 hearing.  Moreover, there is no evidence of record that even if spasm or guarding was present, that the Veteran suffers from an abnormal gait or abnormal spinal contour.

With regards to the specific ranges of motion necessary for a higher evaluation, the Board notes that the Veteran's cervical spine flexion has been 45 degrees-which is considered normal range of motion-throughout the claim period.  The Board notes that the Veteran's flexion was not shown to be less than 40 degrees, even when he voluntarily stopped range of motion due to pain at his most recent examination.  Thus, the Board cannot assign a higher evaluation on that basis, even when the Board factors in the Veteran's complaints that the initial examiner failed to adequately measure range of motion and account for reduced range of motion due to pain.

The Board notes that the combination of the ranges of motion exceeds 170 degrees.  The Board notes that the more recent examination range-of-motion findings more accurately depict the range of motion of the Veteran's cervical spine throughout the claim period.  All of those ranges of motion accounted for pain during examination.  The sole number which is not the lowest range of motion is right lateral rotation of 55 degrees on that examination; the Veteran's VA treatment records demonstrate limitation to 45 degrees in that vector.  However, even if the Board were to substitute that 45 degree number for the 55 degree number on the most recent examination, the Veteran's combined range of motion still exceeds 170 degrees.

Finally, the Board acknowledges that the Veteran raised, during his hearing, the fact that he felt the DeLuca factors, particularly fatigability, were not adequately contemplated during the first examination.  At the most recent examination, the October 2011 examiner specifically indicated that there was no further additional limitation of motion after repetitive testing, or additional functional loss or impairment due to pain or any of the other DeLuca factors, including fatigability.  The examiner specifically contemplated such and found that there was no additional loss of range of motion or functional loss.  

While the Board appreciates the Veteran's contentions with regards to his cervical spine symptoms, the Veteran is not competent to render an opinion regarding any additional functional loss that those symptoms may cause, particularly with regard to additional functional loss, impairment, or limitation of range of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

An opinion regarding the overall function impact relative to rating criteria, such as limitation of motion, is within the purview of a medical professional, and the October 2011 examiner specifically considered the Veteran's examination results and statements prior to determining that there was no additional functional loss, impairment, or limitation of motion.  The Board finds that the October 2011 examiner's finding in this regard to be the most probative evidence as to that issue.

In short, the Veteran's cervical spine is shown to have flexion that exceeds 40 degrees, a combined range of motion that exceeds 170 degrees, and does not demonstrate any muscle spasming, guarding, abnormal gait, or abnormal spinal contour throughout the claim period.  Likewise, the Veteran is not shown to have any physician-prescribed bedrest required because of disc disease.  Such findings do not warrant an evaluation in excess of the currently assigned 10 percent evaluation, and therefore, the Board must deny an increased evaluation for the Veteran's cervical spine disability.  See 38 C.F.R. §§ 4.7, 4.71, Diagnostic Codes 5241, 5243.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the case be referred to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected cervical spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 10 percent for cervical spine disability is denied.

REMAND

With regards to the Veteran's low back claim, the Board notes that he underwent a VA examination in October 2011.  The examiner noted that the Veteran's chronic lumbar strain and lumbar degenerative disc disease (DDD) were less likely as not caused by or related to military service, because there was "no chronicity or continuity of the lumbar spine problem."  

The Board notes that this opinion is inadequate.  First, the Board notes that at his May 2011 hearing, the Veteran contended that his low back disorder was "interconnected" with his cervical spine disorder.  Such a claim raises the issue of secondary service connection.  The examiner did not at all address the secondary service connection theory of entitlement.

Moreover, the examiner's opinion completely ignored the Veteran's competent statements with regard to low back symptomatology during and after service; such evidence is, in fact, "evidence of chronicity and continuity" in the record.  In fact, if the Veteran is shown to be diagnosed with arthritis of the lumbar spine, such evidence is pertinent to the chronicity question.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

The Board additionally notes that the examiner did not address whether the Veteran's 1998 parachute accident or the 2003 motor vehicle accident during his military service were causes of the Veteran's low back disorder.  

For these reasons, the Board finds that the October 2011 examiner's opinion is inadequate.  Accordingly, a remand is necessary in order to afford the Veteran another VA examination and to obtain an opinion that addresses all of these points.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, any ongoing private and/or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant and outstanding VA treatment records from the Honolulu VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any low back disorder found.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the result reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify each low back disorders found, to include whether the Veteran has a lumbar strain, arthritis, and/or lumbar DDD.  

The examiner should then opine as to whether each diagnosed low back disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to military service, to include a 1998 parachute accident and 2003 motor vehicle accident.  

The examiner must also discuss lay statements regarding symptomatology during service and continuity of symptomatology after discharge from service.  Particularly, the examiner should discuss whether the Veteran's statements regarding lumbar spine pain beginning in service represent initial manifestations of any current disability.  

For each disability found to be not related to military service, the examiner should indicate whether each is more likely, less likely, or at least as likely as not caused by his cervical spine disability.  The examiner should additionally address whether each such disability has been made chronically worse (aggravated) by his cervical spine disability.  

All opinions must be accompanied by a clear explanation.  If the examiner determines that he cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for low back disability, to include as secondary to his cervical spine disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


